EXHIBIT 10.28.1

FORM OF AMENDMENT TO
EXECUTIVE CHANGE IN CONTROL AGREEMENT




This Amendment to Executive Change in Control Agreement (“Amendment”) is made as
of the 1st day of March, 2013 (the “Amendment Date”), and amends that certain
Executive Change in Control Agreement dated as of ___________ (the “Original
Agreement” and, as amended by this Amendment, the “Agreement”), by and between
Advanced Energy Industries, Inc., a Delaware corporation, and ___________.
Capitalized terms used in this Amendment without definition have the meanings
given to them in the Original Agreement.


NOW, THEREFORE, the parties agree as follows:


1.Definition of “CIC Period.” Paragraph (h) of Annex A (Definitions) of the
Original Agreement is hereby amended to read in its entirety as follows:


(h) “CIC Period” means the twelve (12) month period following the effective date
of a Change in Control.


2.Definition of “Good Cause.” Accordingly, paragraph (o) of Annex A
(Definitions) of the Original Agreement is hereby amended to read in its
entirety as follows:
    
(o) “Good Reason” means any of the following:
(i) a material reduction in the Executive’s duties, level of responsibility or
authority, other than (A) a change in title only, or (B) isolated incidents that
are promptly remedied by the Company; or
(ii) a material reduction in the Executive’s Base Salary, without (A) the
Executive’s express written consent or (B) an increase in the Executive’s
benefits, perquisites and/or guaranteed bonus, which increase(s) have a value
reasonably equivalent to the reduction in Base Salary; or
(iii) a material reduction in the Executive’s Target Bonus, without (A) the
Executive’s express written consent or (B) an corresponding increase in the
Executive’s Base Salary; or
(iv) the relocation of the Executive’s principal place of business to a location
more than thirty-five (35) miles from the Executive’s principal place of
business immediately prior to the Change in Control, without the Executive’s
express written consent; or
(v) the Company’s (or its successor’s) material breach of this Agreement.



 

--------------------------------------------------------------------------------

EXHIBIT 10.28.1

3.No Other Amendments. Except as expressly set forth in this Amendment, the
Original Agreement shall remain unchanged and in full force and effect.


IN WITNESS WHEREOF, the parties have executed the Amendment as of the Amendment
Date.


Executive


                    
Name:_________________________






Advanced Energy Industries, Inc.


By:                     
Name:                 
Title:                     

 